Case 1:16-cv-00706-LPS Document 614 Filed 08/10/21 Page 1 of 2 PageID #: 24713

                                                                                                 WILMINGTON
                                                                                                RODNEY SQUARE

                                                                                                   Anne Shea Gaza
                                                                                                     P 302.571.6727
                                                                                                    agaza@ycst.com


                                          August 10, 2021
VIA CM/ECF
The Honorable Leonard P. Stark
United States District Court for the District of Delaware
844 North King Street
Wilmington, DE 19801

     Re: SZ DJI Technology Co., Ltd., et al. v. Autel Robotics USA LLC, et al., C.A. No. 16-706-LPS

Dear Judge Stark:

        Autel writes in response to DJI’s August 9, 2021 letter opposing Autel’s request to limit
the number of claims to be presented to the jury at trial. DJI’s grouping of claims into
independent and dependent claims does not change the fact that there remain twenty-seven (27)
claims to be tried.

        DJI has suggested that because DJI is prepared to move forward on all 27 claims, no
narrowing is required. That, however, is not sufficient in light of the prior rulings in this District.
DJI attempts to improperly distinguish Autel’s cases by arguing that each case included a “much
broader scope of issues.” While DJI’s statement purports to apply to all three cases, DJI only
explains this alleged “broader scope” with respect to Personalized User. Yet, the Court
accounted for this alleged “broader scope.” Specifically, in Personalized User, the parties’ time
was further limited to seventeen (17) hours per side – 5 more than in this case, (D.I. 607, Ex. E at
11) setting the trial for a maximum 10 days (Ex. A (Personalized User PTO) ¶ 55). Following
that Order, plaintiff limited the number of asserted claims to be tried to the jury to six claims
across two patents. See discussion at D.I. 607, page 2.

        DJI also attempts to distinguish Reckitt where the number of claims was reduced in half –
from thirty to fifteen. Yet, contrary to DJI’s assertion that the limitation was driven by the patent
specification, the Court stated: “Plaintiffs assert thirty claims. Plaintiffs assert too many claims.
Plaintiffs are ORDERED to reduce the number of asserted claims to fifteen (15) by one week
from today.” DJI also relies on the separate specification argument against NextStep, where the
number of claims was limited to ten total across nine patents for a 5 day trial. See Exhibit B
(NextStep Scheduling Order ¶ 19 (entered soon after 11/13/19 narrowing order)). DJI casts doubt
on its implausible argument stating that these cases “presumably raised a multitude of unrelated
infringement issues.” But DJI does not cite even one example from the multitude of issues, nor
does it explain why this case is different.

        Autel respectfully requests that its request to narrow the number of claims for trial to
three per utility patent, and one for the design patent be granted.

       Should Your Honor have any questions or concerns regarding the foregoing, counsel are
available at the Court’s convenience.


             Rodney Square ● 1000 North King Street ● Wilmington, DE 19801
                  P   302.571.6600      F   302.571.1253      YoungConaway.com
Case 1:16-cv-00706-LPS Document 614 Filed 08/10/21 Page 2 of 2 PageID #: 24714
YOUNG CONAWAY STARGATT & TAYLOR, LLP
The Honorable Leonard P. Stark
August 10, 2021
Page 2

                                           Respectfully submitted,

                                           /s/ Anne Shea Gaza

                                           Anne Shea Gaza (No. 4093)

Enclosures (Ex. A – Ex. B)

cc:    All Counsel of Record (via email)
